                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

    GWENDOLYN G. CARANCHINI,

               Plaintiff,

               v.                                                       Case No. 19-2067-CM-JPO

    SHERIFF CALVIN HAYDEN et al.,

               Defendants.


                                          MEMORANDUM AND ORDER

          Pro se plaintiff Gwendolyn G. Caranchini filed the present action against Johnson County Sheriff

Calvin Hayden, the Johnson County Detention Center, Correct One Solutions, and Sheriffs of Johnson

County, Kansas, for violations of her constitutional rights while she was incarcerated in the Johnson

County Jail. The matter is currently before the court on Sheriff Hayden, the Sheriffs of Johnson County,

Kansas, and the Johnson County Detention Center’s Motion to Dismiss (Doc. 4). Defendants argue the

claims against them should be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure.

For the following reasons, the court grants defendants’ motion.

     I.      Background

          Plaintiff filed a 66-page complaint in Johnson County, Kansas District Court on February 6,

2019. Defendants removed the case to this court on February 7, 2019. The court will highly summarize

the facts relevant to the present motion. Plaintiff, a former attorney1, and Rick Peck were involved in an

extra-marital affair. At some point Rick and his wife, Lola Peck, filed for a Temporary Restraining

Order (“TRO”) against plaintiff.


1
  Plaintiff admits she has been disbarred in all jurisdictions in which she held licenses to practice. She claims however, that
she continues to represent federal government employees against government agencies in whistleblowing lawsuits in
federal administrative agencies and in government employee discrimination/retaliation cases in front of the EEOC. She
claims she was advised she could continue to “hold herself out as an attorney.” (Doc. 3, at 3–4.)



                                                              -1-
         On February 9, 2017, plaintiff appeared in front of a Johnson County District Court magistrate

judge for a hearing on the TRO. At the conclusion of the hearing, deputies from the Johnson County

Sheriff’s Department arrived to arrest plaintiff on telephone harassment charges. Plaintiff was taken to

the Johnson County Jail where she was held until she was released the following evening on bond. She

was incarcerated for approximately 36 hours.

         Plaintiff cites various instances that occurred during her incarceration that are the basis of her

lawsuit:

            She was not brought before a judge to be given the reason for her incarceration,
            She was not given an opportunity to make a telephone call to her lawyer or to make
             bail,
            She was not given an opportunity to post bail,
            She was denied her medications or the opportunity to see a doctor or nurse,
            She was placed in a cell with bright lights which intensified her migraine headaches,
            She was denied food that complied with her restricted diet,
            She was denied water,
            She was assaulted by multiple sheriffs who “humped her sexually” and then dragged
             her to another cell.

Plaintiff maintains that all of her claims are brought under state common-law and are not

constitutional claims, although she does admit that she believes her constitutional rights were

violated.

   II.       Legal Standards

         The court will grant a 12(b)(6) motion to dismiss only when the factual allegations fail to “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Although the factual allegations need not be detailed, the claims must set forth entitlement to relief

“through more than labels, conclusions and a formulaic recitation of the elements of a cause of action.”

In re Motor Fuel Temperature Sales Practices Litig., 534 F. Supp. 2d 1214, 1216 (D. Kan. 2008). The

allegations must contain facts sufficient to state a claim that is plausible, rather than merely conceivable.

Id. “All well-pleaded facts, as distinguished from conclusory allegations, must be taken as true.”



                                                    -2-
Swanson v. Bixler, 750 F.2d 810, 813 (10th Cir. 1984); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The court construes any reasonable inferences from these facts in favor of the plaintiff. Tal,

453 F.3d at 1252.

           Where a plaintiff proceeds pro se, the court construes the pro se filings liberally. Hall v. Doering,

997 F. Supp. 1445, 1451 (D. Kan. 1998) (citing Hughes v. Rowe, 449 U.S. 5, 9–10 (1980)). The pro se

liberality rule, however, does not extend to pro se plaintiffs who are licensed attorneys. McNamara v.

Brauchler, 570 F. App’x 741, 743 (10th Cir. 2014) (noting, “[a]lthough McNamara proceeds pro se, he

is not entitled to have his filings liberally construed because he is a trained attorney.”). This also includes

disbarred attorneys. See id., at n.2 (finding a disbarred attorney’s filings should not be liberally

construed, and stating, “the purpose behind affording a liberal construction to pro se filings—which is

to assure adequate review of claims brought by non-legally trained individuals—would not be furthered

by construing McNamara’s filings liberally. We see no reason to hold McNamara to a less stringent

standard than other legally trained individuals.”).

    III.      Analysis

           Defendants move to dismiss plaintiff’s complaint, arguing plaintiff failed to state a claim under

Rule 12(b)(6). Defendants argue (1) the Johnson County Detention Center should be dismissed as it is

not a legal entity that can be sued, (2) plaintiff’s claims against Sheriff Hayden should be dismissed

because liability cannot be based on a respondeat superior theory, (3) the unidentified deputies should

be dismissed because the statute of limitations has expired, and (4) she has failed to state a claim on any

of the constitutional violations she alleged in her complaint.

           a. Johnson County Detention Center

           Defendants first argue that the Johnson County Detention Center should be dismissed from the

case because it is not a legal entity that can be sued. “Subordinate government agencies, in the absence




                                                        -3-
of statutory authorization, ordinarily do not have the capacity to sue or be sued.” Mashaney v. Bd. of

Indigents’ Def. Srvs., 355 P.3d 667, 672 (Kan. 2015) (quoting Hopkins v. State, 702 P.2d 311 (1985)).

Kansas county jails are not legal entities that can be sued. See, e.g., Gray v. Kufahl, No. 15-9203-CM,

2016 WL 4613394, at *3 (D. Kan. Sept. 6, 2016) (finding the Lyon County Detention Center is not an

entity that can be sued.). Plaintiff concedes in her response that she cannot sue the jail. The court

therefore dismisses the Johnson County Detention Center from the case.

       b. Sheriff Calvin Hayden

       Defendants next argue that Sheriff Hayden should be dismissed from the case because plaintiff

has not alleged any individual involvement by Sheriff Hayden in the incident. Instead, defendants allege

that plaintiff’s claims against Sheriff Hayden are based on the underlying conduct of the deputies at the

jail, and that Sheriff Hayden cannot be held liable for constitutional torts under a theory of respondeat

superior.

       In response, plaintiff denies that her claims against Sheriff Hayden are based on a respondeat

superior theory and instead maintains that the claims against Sheriff Hayden are for negligence or gross

negligence in acting as the deputies’ supervisor.

       “Kansas law recognizes negligent supervision as a separate and distinct theory in addition to

theories of negligent hiring and negligent retention.” Marquis v. State Farm Fire & Cas. Co., 961 P.2d

1213, 1223 (Kan. 1998). The tort is “distinct from respondeat superior and that liability is not imputed

but instead runs directly from the employer to the person injured.” Miller v. Dillard’s Inc., 47 F. Supp.

2d 1294, 1299 (D. Kan. 1999) (citing Marquis, 961 P.2d at 1225). To subject an employer to liability

on a negligent supervision claim,

       plaintiff must show “some causal relationship between the dangerous propensity or
       quality of the employee, of which the employer has or should have knowledge, and the
       injuries suffered by the third person; the employer must, by virtue of knowledge of [its]
       employee’s particular quality or propensity, have reason to believe that an undue risk of




                                                    -4-
       harm exists to others as a result of the continued employment of that employee; and the
       harm which results must be within the risk created by the known propensity . . . .”

Doe v. United States, 2017 WL 1318450, 2017 WL 1318450, at *6 (D. Kan. Apr. 10, 2017) (citing Kan.

State Bank & Trust Co. v. Specialized Transp., Servs., Inc., 819 P.2d 587, 596 (Kan. 1991) (quoting

Hollinger v. Stormont Hosp. & Training Sch. for Nurses, 578 P.2d 1121 (Kan. Ct. App. 1978))).

       Here, plaintiff has failed to state a claim for negligent supervision against Sheriff Hayden.

Plaintiff alleges, generally, that Sheriff Hayden had duties he was required to perform as the supervisor

of his deputies working at the jail, and “making sure they do not deny medication or food to inmates, or

who deny their right to make phone calls to family to obtain bond, for failing to timely arraign inmates

so that they are advised BY THE JUDGE WHO OVERSEES THE JAIL, NOT SOME JUDGE

WHO MAKES COMMENTS ABOUT NOT BEING THE CASE what the charges are and what the

bond is.” (Doc. 13, at 16.) But plaintiff has not pleaded any facts to show that Sheriff Hayden had any

knowledge, whatsoever, that his deputies were engaging in or had engaged in any unconstitutional or

illegal conduct that would put him on notice that his failure to supervise them may cause another

individual’s injury. Plaintiff has not met her burden to show that Sheriff Hayden is liable under a

negligent supervision theory, and he is therefore dismissed from this case.

       c. Sheriffs of Johnson County, Kansas

       Next, defendants argue that the Sheriffs of Johnson County, Kansas should be dismissed because

plaintiff failed to identify the unnamed deputies within the statute of limitations period. Plaintiff

maintains that she filed her complaint within the statute of limitations period but has been unable to

identify the individual deputies because the deputies were not wearing nametags and because she has a

limited memory of the events due to the emotional distress she suffered.

       Under Kansas law, “an action for injury to the rights of another, not arising on contract . . .” must

be brought within two years. K.S.A. § 60-513(a)(4). Plaintiff filed her complaint in state court on




                                                    -5-
February 6, 2019. The alleged incidents occurred between February 9–10, 2017. The limitations period

therefore expired on February 10, 2019. Plaintiff’s complaint was filed within the limitations period,

however, plaintiff did not, and has not attempted to name any individuals working at the jail as

defendants.

        If a plaintiff is unaware of a defendant’s true identity, the use of a “John Doe” pleading is

appropriate until the identity can be learned through discovery or through the aid of the trial court. 6

Fed. Proc., L. Ed. § 11:317; see also Culp v. Williams, 456 F. App’x 718, 720 (10th Cir. 2012) (finding

dismissal was proper against the John Doe defendants because “the Federal Rules of Civil Procedure

[do] not permit such actions against unnamed defendants following a suitable length of time for the

plaintiff to identify the John Does.”). Unnamed defendants, however, must be identified and replaced

in the pleadings within the limitations period. Wesley v. Don Stein Buick, Inc., 42 F. Supp. 2d 1192,

1198 (D. Kan. 1999). This is because a “plaintiff’s lack of knowledge of the intended defendant’s

identity is not a ‘mistake concerning the identity of the proper party’” that is within the meaning of Rule

15(c), which allows for certain amendments to pleadings to relate back to the date of the original

pleading. Garrett v. Fleming, 362 F.3d 692, 696 (10th Cir. 2004). Instead, the Tenth Circuit has held

that a plaintiff’s “substitution of named defendants for the original unknown ‘John Doe’ defendants”

amounts to adding a new party rather than correcting a mistake as allowed by Rule 15(c)(1)(C). Id.; see

also Wesley, 42 F. Supp. 2d at 1198 (finding, “. . . the replacement of a John Doe defendant with a named

party constitutes the substitution of a party rather than the correction of a misnomer . . . [i]n that sense it

is like the filing of a new lawsuit.”).

        For plaintiff to state a claim against the individual deputies she alleges are responsible for her

injuries, she would have to identify the proper individuals within the statute of limitations period, which

has now expired. And any attempt to substitute the Sheriffs of Johnson County, Kansas with the names




                                                     -6-
of the individual defendants allegedly at fault would not relate back to the original complaint under Rule

15(c). For these reasons, plaintiff’s claims against the unnamed Sheriffs of Johnson County, Kansas are

dismissed.

       Even if plaintiff had been able to timely identify the individual deputies she alleges are

responsible for her injuries, plaintiff’s claims would still fail because she has failed to state a claim for

relief. Plaintiff’s 66-page complaint includes more than 20 pages of facts and four counts against the

various defendants. It is not entirely clear from the complaint what causes of action plaintiff has alleged.

Although most of her allegations resemble constitutional violations, plaintiff repeatedly maintained that

she has not claimed any violations of her civil rights under 42 U.S.C. § 1983. She is insistent that her

claims are for violations of state common law, however, she does not specify which particular causes of

action are the basis for her claims. The court has no obligation to liberally interpret plaintiff’s complaint.

“State common law,” alone with no further specificity, is insufficient to state a claim. Plaintiff has failed

to state any cognizable grounds for relief, and any individual claims should be dismissed for failure to

state a claim under Rule 12(b)(6).

       IT IS THEREFORE ORDERED that defendant’s Motion to Dismiss (Doc. 4) is granted.

Defendants Johnson County Sheriff Calvin Hayden, the Johnson County Detention Center, and Sheriffs

of Johnson County, Kansas are dismissed from the case.

       IT IS FURTHER ORDERED that plaintiff’s Motion to Expedite Rulings on Defendants’

Motions (Doc. 24) is denied as moot.


       Dated June 20, 2019, at Kansas City, Kansas.


                                                       s/ Carlos Murguia
                                                       CARLOS MURGUIA
                                                       United States District Judge




                                                     -7-
